Citation Nr: 1543794	
Decision Date: 10/13/15    Archive Date: 10/19/15

DOCKET NO.  14-12 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to accrued benefits.

2.  Entitlement to service connection for the cause of the Veteran's death, to include as due to herbicide exposure.

(The issue of entitlement to death pension benefits, based on income, is the subject of a separate decision).


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1967 to November 1969.  He died in September 2012.  The Appellant is his surviving spouse.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision by the Department of Veterans Affairs (VA) Pension Management Center (PMC) in St. Paul, Minnesota.

While entitlement to accrued benefits was not specifically listed as an issue on the December 2013 rating decision, the Board finds that the PMC effectively adjudicated the claim for accrued benefits in the December 2013 rating decision and associated notification letter.  In that regard, a January 2014 notification letter informed the Appellant that "[w]e can't approve your claim for accrued benefits because VA didn't owe the [V]eteran any money."  This language is sufficient to place the Appellant on notice that accrued benefits were being denied.  In light of this, the Board finds that the Appellant's claim for accrued benefits was implicitly denied in the December 2013 rating decision and notification letter.

The issue of whether VA was correct to deny service connection for cause of death, to include as due to herbicide exposure, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran had no claims for VA benefits pending at the time of his death in September 2012.



CONCLUSION OF LAW

The criteria for entitlement to accrued benefits have not been met.  38 U.S.C.A. 
§ 5121 (West 2014); 38 C.F.R. § 3.1000 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA's General Counsel  has held that, under 38 U.S.C.A. § 5103(a) (West 2014), VA is not required to provide notice of the information and evidence necessary to substantiate a claim or to assist a claimant in developing evidence to substantiate a claim where undisputed facts render the claimant ineligible for the claimed benefit. See VAOPGCPREC 5-2004 (June 23, 2004).  As will be explained below, the undisputed facts render the Appellant ineligible for accrued benefits.  Therefore, the Board finds that, under the holding of VAOPGCPREC 5-2004, there is no duty on VA's part under the provisions of the VCAA and its implementing regulations to further notify or assist the Appellant with regard to the issues decided herein.

II.  Legal Criteria and Analysis

When a Veteran has a claim pending at the time of his death, his surviving spouse may be paid periodic monetary benefits, which were due and unpaid, to which he was entitled at the time of his death based on existing ratings or decisions, or other evidence that was on file when he died.  38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. § 3.1000 (2015).  Although the Appellant's claim for accrued benefits is separate from the claims that the Veteran filed prior to his death, the accrued benefits claim is "derivative of" the Veteran's claims and the Appellant takes the Veteran's claims as they stood on the date of his death.  Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996).  There is no basis for an accrued benefits claim, unless the individual from whom the accrued benefits claim derives had a claim for VA benefits pending at the time of death.  See Jones v. West, 136 F.3d 1296, 1300   (Fed. Cir. 1998).

In a claim for accrued benefits, the Board is prohibited from considering medical evidence received after the date of the Veteran's death.  There is an exception for outstanding service treatment records or VA records, as they are considered to be in the constructive possession of VA at the time of death.  38 U.S.C.A. § 5121(a) (West 2014); 38 C.F.R. § 3.1000(a), (d)(4) (2015); see Hayes v. Brown, 4 Vet. App. 353, 360-61 (1993).

In this case, the Board finds there is no basis under which accrued benefits may be granted.  In this regard, the Board observes that a July 2007 rating decision denied service connection for loss of peripheral vision, stroke, and severe redness of face, to include a rash.  Following that rating decision, the Veteran never submitted additional evidence or filed a notice of disagreement with the July 2007 rating decision.  No further claims were filed before Veteran's death in September 2012.  As a result, the Veteran had no claim for VA benefits pending at the time of his death.

Accordingly, there is no basis under which accrued benefits may be granted.  The facts of this case are not in dispute and the law is dispositive.  As such, the claim of entitlement to accrued benefits must be denied because of the absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to accrued benefits is denied.


REMAND

In a May 2014 letter, the Appellant wrote that Mayo Clinic studies as well as a report by the Institute of Medicine, Gulf War and Health: A Literature Review of Pesticides and Solvents (2003), determined that there was sufficient evidence of a causal relationship between Benzene, used in herbicides, and acute leukemia.  The Appellant also noted that peer reviewed journals have concluded this as well.  The Board notes that the Appellant is competent to report on factual matters of which she had firsthand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, there is no basis for concluding that a lay person such as the Appellant is competent of discerning whether the Veteran's acute myelogenous leukemia is etiologically related to the Veteran's herbicide exposure in the Republic of Vietnam, in the absence of specialized medical training, which in this case the Appellant has not established.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. §§ 3.303(a), 3.159(a) (2015); Jandreau v. Nicholson, supra; Buchanan v. Nicholson, supra.  As such, a remand is necessary to obtain an opinion as to whether the Veteran's conceded herbicide exposure caused, materially contributed to, or hastened the Veteran's death.

Accordingly, the case is REMANDED for the following actions:

1. Forward the Veteran's claims file to an appropriate VA specialist for an opinion regarding the etiology of the factors that caused the Veteran's death.  The examiner should review the claims file and consider all pertinent evidence of record, to include, but not limited to, the Veteran's service treatment records, the September 2012 Certificate of Death which lists the immediate cause of death as acute myelogenous leukemia, and the May 2014 letter from the Appellant.

2. The examiner should then provide an opinion on whether it is as least as likely as not (50 percent probability or greater) that the Veteran's conceded herbicide exposure caused any disability that caused, materially contributed to, or hastened his death.

3. Any opinion offered should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner finds it impossible to provide any part of the requested opinion without resorting to pure speculation, he or she should so indicate and provide a rationale as to why such a finding is made.

4. Upon completion of the above, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Appellant should be provided with a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Appellant.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


